Citation Nr: 1726486	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from February 1964 to October 1967 and from December 1967 to November 1971.  Thereafter, he also served in the U.S. Navy Reserve from August 1989 to October 2005 during such time he served on active duty from April 1995 to September 1995 and from February 2004 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2015.  A copy of the transcript of this hearing has been associated with the claims file.  

This case was previously before the Board in July 2015 and February 2017 when it was remanded for additional development.


FINDING OF FACT

The competent and credible evidence is against a finding that the Veteran has a respiratory disorder causally related to, or aggravated by, active service, or due to or permanently aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the July 2015 and February 2017 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection

The Veteran seeks entitlement to service connection for a respiratory disorder.  Specifically, the Veteran contends that his respiratory disorder is due to exposure to fumes and smoke while serving in Iraq.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In a January 2005 dental questionnaire the Veteran denied asthma.  In March 2005 and May 2005 the Veteran denied a history of pulmonary problems, including asthma, COPD, pneumonia, tuberculosis, dyspnea, and wheezing.

A February 2007 x-ray of the chest revealed minimal infiltrate of atelectasis at the left lower lobe.  A November 2008 x-ray revealed no active disease and chronic right lower lobe scar.

In November 2008 the Veteran reported that he had a cough since 2007.  The impression was chronic cough likely on the basis of his ACE inhibitor usage.

The Veteran underwent a pulmonary function test in December 2008.  The impression given was no obstruction by FEV1/FVC criteria, significant improvement in airflow after bronchodilator suggestive of reactive airways, lung volumes showed pulmonary overinflation, DLCO was moderately reduced, and overall pulmonary function tests indicated what appeared to be reactive airways.

Treatment notes beginning in January 2009 reveal that the Veteran was relevantly diagnosed with cough variant asthma and dyspnea.

In a February 2009 treatment note the Veteran denied chronic obstructive pulmonary disease (COPD), asthma, chronic cough, chronic wheezing, recurrent pneumonia or other pulmonary problems.

In another February 2009 treatment note the Veteran was noted to have complaints of lung damage, asthma.  The Veteran reported that he had sustained lung damage while in Iraq, was diagnosed with asthma, and was treated with inhalers by a military doctor.  The Veteran was noted to have a pulmonary history of asthma.

Handwritten on a pulmonary function test report, dated in September 2011, are notations that the data did not reveal asthma or COPD.

In September 2011 and October 2011 chronic bronchitis/COPD was noted.  A September 2012 treatment note reported COPD. 

In a February 2013 treatment note it was reported that the Veteran stated that he had asthma after returning from Iraq.  He spoke about exposure to bad air.

February 2012, May 2013, and October 2013 treatment notes indicate a diagnosis of chronic bronchitis.

A computed tomography of the chest in August 2013 revealed bibasilar subsegmental atelectasis, tiny left-sided pleural effusion, and small caliber 2 to 3 millimeter (mm) pulmonary nodules in the right base, likely a granuloma statistically.  

In November 2013 the Veteran was noted to have fluid on the lung.  A November 2013 treatment note reported a diagnosis of COPD with acute bronchitis.

At a hearing before the undersigned in March 2015, the Veteran reported that he was exposed to fumes and smoke from burn pits while he served in Iraq.  The Veteran reported that he did not start to have respiratory problems while in service.  He stated that he choked sometimes but nothing that he had to see a doctor about while in service.  The Veteran reported that there was no one at his location in service available to treat him.  The Veteran reported that he did not see a doctor for his breathing for several years after service.  The Veteran reported that a provider told him that his fluid on one lung was associated with his exposures in service.  The Veteran noted that his wife was a nurse.

In a statement dated in March 2015 the Veteran's spouse reported that the Veteran had a partially collapsed lung and shortness of breath on exertion related to a lung disease acquired in Iraq.  Thereafter, Veteran's spouse discussed the severity of his disability.

A chest computed tomography report dated in March 2015 indicated no acute infiltrates, some minimal linear atelectasis or scarring at the right base, no effusions, and a small 2 mm nodule in the subpleural location laterally within the right base was unchanged.  There was a similar size nodule laterally within the right lung at the level of the minor fissure that was also unchanged.  There were no new nodules.

The Veteran underwent pulmonary function testing in March 2015.  The final report interpreting the testing, dated in April 2015, indicated that the spirometry and flow volume loop did not show any airway obstruction, showed normal lung volume and normal diffusion capacity.

In an August 2015 treatment note the Veteran was reported to be diagnosed with COPD.

The Veteran was afforded a VA examination in September 2015 which yielded a diagnosis of asthma.  The examiner rendered the opinion that the Veteran's asthma was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner then referenced medical literature that shows that exposure to high levels of chemicals in burn pits have not been shown to cause long term effects of the respiratory system.  An Institute of Medicine study 2009/2011 reported research has not indicated that there are long term adverse health effects from exposure to burn pits.  The examiner stated that the Veteran's current respiratory conditions are likely due to age related issues, previous smoking history or other co-morbid conditions. 

The Veteran underwent a computed tomography of the chest in October 2015.  The scan revealed resolution of the right middle lobe nodule and process, atelectasis or scarring in the right lower lobe remained stable, and subpleural scarring in both upper lobes remained stable.

Pursuant to the February 2017 remand, a VA medical opinion was obtained in March 2017.  The examiner noted that the Veteran was diagnosed with cough-variant asthma.  Cough-variant asthma is considered a chronic diagnosis.  The atelectasis noted on the August 2013 computed tomography report was not clinically significant.  The examiner noted that the computed tomography report noted "asymptomatic" and subsequent chest x-ray dated in December 2014 was silent for atelectasis.  Atelectasis is merely an area of non-inflated lung and usually an incidental radiographic finding, normally not clinically significant unless large areas of the lung are involved.  The examiner noted that a non-VA pulmonologists noted a diagnosis of "COPD" in the Veteran's medical history.  The examiner stated that there was no objective evidence that the Veteran has ever been diagnosed with COPD.  The non-VA pulmonologist noted a past medical history of "acute bronchospasm; asthma; and dyspnea."  The examiner explained that asthma is one form of acute bronchospasm (the most common), which may result in symptoms of dyspnea.  The non-VA pulmonologist also noted a "history of coronary artery disease; coronary disease; heart disease; and history of coronary artery disease," which are all the same disease entity.  The examiner reported that there were no additional chronic pulmonary diagnoses, as evidenced by normal pulmonary function test results dated in September 2015, and normal chest x-ray dated December 2014.

The examiner rendered the opinion that it is less likely than not that the Veteran's cough-variant asthma is related to any disease or injury incurred during the Veteran's active duty from February to November 2004, to include exposure to environmental hazards (specifically fumes and smoke) during the veteran's service in Iraq from April to November 2004.  The examiner explained that the Veteran's service treatment records subsequent to his deployment to Iraq from April to November 2004 were silent for diagnosis of or treatment for any chronic pulmonary disability, specifically cough-variant asthma or symptom of chronic cough.  The Veteran's diagnosis of cough-variant asthma was established in January 2009.  The examiner stated that this represents a significant silent interval between proposed exposure and manifestation of a chronic disease.  Smoke and fumes can be triggers for asthma, including cough variant asthma, as can dust mites, outdoor air pollution, cockroach allergens, mold, viral respiratory infections, and pet dander, but would be expected to affect the condition within minutes to hours of exposure, and not years after exposure. 

The examiner rendered the opinion that a review of current medical literature is silent for any mechanism by which Parkinson's disease or coronary artery disease may cause or aggravate cough-variant asthma.  Asthma is a heterogenous disorder which manifests with different manifestations referred to as asthma-phenotypes.  It has been difficult to have a single definition of asthma which accounts for its varied etiology, pathophysiology, and clinical types.  Several asthma genes or gene complexes have been identified.  Linkage to multiple chromosomal regions have been reported in different studies.  A single-nucleotide polymorphism in intelectin 1 is associated with increased asthma risk. 

Entitlement to service connection for a respiratory disorder is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any respiratory disorder.  The Board acknowledges that the Veteran reported that there was no one at his location in service that he could see regarding breathing problems.  However, the Veteran also noted that his breathing problems did not begin in service and that he did not see a provider for breathing problems for several years after service.

Post service treatment record reveal that the Veteran has been diagnosed with cough variant asthma and, at times, COPD.  A VA medical opinion, dated in March 2017, found that the Veteran's diagnosis is cough-variant asthma and explained that there was no objective evidence of COPD.

The September 2015 VA examination included a negative opinion, based in part on the fact that studies showed that exposure to chemicals from burn pits had not been shown to cause long term effects of the respiratory system.  The examiner concluded that the Veteran's respiratory conditions were likely due to age related issues, previous smoking history or other co-morbid conditions.  

A VA medical opinion in March 2017 indicated that cough variant asthma is a chronic condition; atelectasis was not clinically significant; and there was no objective evidence of COPD.  The examiner found that the Veteran's cough variant asthma was less likely than not related to any disease or injury during the Veteran's service from February to November 2004, including exposure to environmental hazards during the Veteran's service in Iraq.  The examiner reported that the Veteran's service treatment records subsequent to his deployment in Iraq were silent for diagnosis of or treatment for any pulmonary disability.  The examiner further noted that the Veteran was not diagnosed with cough-variant asthma until January 2009, a significant silent interval because smoke and fumes, as well as other exposures, can be triggers for asthma, but would be expected to affect the condition within minutes to hours of exposure.

The examiner continued to state that the current medical literature is silent for any mechanism by which Parkinson's disease or coronary artery disease may cause or aggravate cough variant asthma.  

The Board acknowledges that the Veteran's spouse has been identified as a nurse and that she indicated that the Veteran had a partially collapsed lung and shortness of breath on exertion related to a lung disease acquired in Iraq.  However, the Board finds the opinions of the VA examiners to be more probative as the examiners provided complete rationale for their opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As the preponderance of the evidence is against a finding that the Veteran's respiratory disorder was due to service, including exposure to environmental contaminants, or caused or aggravated by a service-connected disability, service connection for a respiratory disorder is denied.

ORDER

Service connection for a respiratory disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


